Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-15-00645-CR

                                            Robert Allen NEELY,
                                                  Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR7454
                            Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 25, 2015

DISMISSED FOR WANT OF JURISDICTION

           On July 29, 2015, the trial court denied appellant’s motion to suppress. Thereafter, he filed

a pro se document with the district clerk, which the district clerk interpreted as a notice of appeal

from the trial court’s denial of appellant’s motion to suppress. 1 The district clerk then forwarded

the clerk’s record, which included the “notice of appeal” to this court. However, after reviewing


1
  The document filed by the pro se defendant is actually a request for a Jackson v. Denno hearing to challenge the
voluntariness of the defendant’s confession. Admittedly, at the top of the document, the pro se included the
handwritten words, “Apeal [sic] To,” but the substance of the document, which controls, makes it clear this is not a
notice of appeal from either a final judgment or a ruling on the motion to suppress. However, because the district
clerk forwarded the document to us as a “notice of appeal,” we must dispose of it as an appeal.
                                                                                 04-15-00645-CR


the record, we find there has been no judgment rendered in this case, and a defendant may not

appeal an interlocutory order denying a motion to suppress. See Dahlem v. State, 322 S.W.3d 685,

690 (Tex. App.—Fort Worth 2010, pet. ref’d). We therefore ordered appellant to file a written

response in this court on or before November 11, 2015, showing cause why we should not dismiss

the appeal for want of jurisdiction. Appellant has not filed a response.

       Accordingly, we dismiss this appeal for want of jurisdiction.


                                                 PER CURIAM

Do Not Publish




                                                -2-